EXHIBIT 10.2
FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
     FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (“Amendment”) is dated as of June 30, 2011, and entered into by and
between Cooper Creek Village, LLC, a Kentucky limited liability company
(“Seller”), and Steadfast Asset Holdings, Inc., a California corporation
(“Buyer”).
RECITALS
     WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement with Joint Escrow Instructions dated as of June 24, 2011 (the
“Purchase Agreement”).
     WHEREAS, Seller and Buyer desire to modify the Purchase Agreement as set
forth in this Amendment.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
     1. Due Diligence Expiration Date. The definition of the term “Due Diligence
Period” in Section 6.4 of the Purchase Agreement is hereby amended by deleting
“June 30, 2011” and inserting “July 8, 2011” in lieu thereof.
     2. Title Objection Period. Pursuant to Section 6.3.1 of the Purchase
Agreement, Buyer gave a Title Objection Notice on June 28, 2011. The definition
of the term “Seller’s Cure Period” in Section 6.3.1 of the Purchase Agreement is
hereby amended by deleting “fifteen (15) days following Seller’s receipt of the
Title Objection Notice “ and inserting “July 6, 2011” in lieu thereof.
     3. Miscellaneous.
          a. Definitions. Capitalized terms used in this Amendment that are not
otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.
          b. Partial Invalidity. If any term or provision of this Amendment or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Amendment, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Amendment shall be valid and enforced to the
fullest extent permitted by law.

1



--------------------------------------------------------------------------------



 



          c. No Waivers. No waiver of any breach of any covenant or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
          d. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.
          e. Entire Agreement; No Other Modification. This Amendment is the
final expression of, and contains the entire agreement among, the parties hereto
with respect to the subject matter set forth herein and may not be modified
other than by an agreement in writing signed each party hereto. Except as
expressly modified by this Amendment, all terms and conditions of the Purchase
Agreement, together with any and all exhibits thereto, shall remain unmodified
and are in full force and effect and enforceable in accordance with their terms.
In the event of a conflict between the Purchase Agreement and this Amendment,
the terms and provisions of this Amendment shall control.
          f. Counterparts. This Amendment may be executed in counterparts, each
of which shall constitute a separate document but all of which together shall
constitute one and the same agreement. Signature pages may be detached and
reattached to physically form one document. A signature scanned and sent by
facsimile and/or e-mail shall be binding as an original signature.
<Signatures follow on next page(s)>

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
SELLER:
Cooper Creek Village, LLC,
a Kentucky limited liability company

                  By:   /s/ Donald J. Cook         Name:   Donald J. Cook      
  Its: President     

BUYER:
Steadfast Asset Holdings, Inc.,
a California corporation

                By:   /s/ Rodney F. Emery         Name:   Rodney F. Emery       
Its: CEO/President    

S-1